The defendant’s petition for certification for appeal from the Appellate Court, 25 Conn. App. 28, is granted, limited to the following issue:
“Does the order of the trial court that the defendant bring into Connecticut certain securities and turn them over to a certain Connecticut deputy sheriff in order to effectuate an attachment simultaneously ordered by the court constitute a prejudgment remedy as defined by Connecticut General Statutes § 52-278a (d) and, therefore, an appealable order pursuant to Connecticut General Statutes § 52-278Í?”